DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2019/0179548 -- "Lee") in view of Booth et al. (US Publication No. 2017/0322888 -- "Booth") in further view of Moritomo et al. (US Publication No. 2020/0004308 -- "Moritomo").

Regarding claim 8, Lee teaches A memory controller for controlling a memory device and configured to generate erase count values representing a number of times an erase operation is performed on a plurality of memory block groups respectively corresponding to a plurality of zones controlled by each of the plurality of cores; (Lee paragraph [0098], In detail, when receiving erase commands from the host 102, the controller 130 performs erase operations corresponding to the erase commands received from the host 102, in the plurality of memory blocks included in the memory device 150, for example, a memory block 10, a memory block 11, a memory block 12, a memory block 13, a memory block 14, a memory block 15, a memory block 16, a memory block 17, a memory block 18, a memory block 19, a memory block 20 and a memory block 21. The controller 130 checks parameters for the respective memory blocks, corresponding to performing of the erase operations in the memory blocks. The controller 130 checks erase counts 704 of the respective memory blocks, as the parameters corresponding to performing of the erase operations in the memory blocks. The controller 130 records the erase counts 704 checked for the memory blocks, respectively, in a parameter table 700 by indexes 702 of the memory blocks. The parameter table 700 may be metadata for the memory device 150. Therefore, the parameter table 700 is stored in the memory 144 of the controller 130, e.g., the second buffer 520 included in the memory 144 of the controller 130. The parameter table 700 may also be stored in the memory device 150. Erase counts are generated based on counting the number of erase operations performed on the given memory) and a wear level manager configured to control the plurality of cores such that a core that is different from a first core controlling a zone corresponding to a memory block group having a highest erase count value from among the plurality of cores controls some of a plurality of zones controlled by the first core according to whether a difference value between the highest erase count value and a lowest erase count value among the erase count values exceeds a threshold difference value (Lee paragraphs [0100-0101], The controller 130 skips allocation of first memory blocks among the memory blocks, of which erase counts 704 exceed a first threshold value, as target memory blocks for program operations. The controller 130 skips the first memory blocks when allocating target memory blocks for program operations, through the round robin scheduling scheme, among the memory blocks of the memory device 150. The controller 130 sequentially allocates second memory blocks among the memory blocks, of which erase counts 704 are equal to or less than the first threshold value, as target memory blocks. After allocating target memory blocks among the second memory blocks, the controller 130 performs program operations. The controller 130 allocates the first memory blocks of which erase counts 704 exceed the first threshold is value in the parameter table 700, as target memory blocks for swap operations, and performs swap operations, e.g., a wear leveling operation, for the first memory blocks. The first memory blocks of which erase counts 704 exceed the first threshold value become candidate memory blocks which are to be allocated as target memory blocks for swap operations, and the second memory blocks of which erase counts 704 are equal to or less than the first threshold value become candidate memory blocks which are to be allocated as target memory blocks for program operations. The controller 130 determines the first threshold value corresponding to the erase counts 704 of the respective memory blocks which are recorded in the parameter table 700. For instance, the controller 130 determines the average count of the erase counts 704 of the respective memory blocks recorded in the parameter table 700, as the first threshold value, determines a calculation value (for example, the middle value) of a minimum count and a maximum count, as the first threshold value, or determines a calculation value through a predetermined metric, as the first threshold value. A block may be selected for wear-leveling or other various controlling operations based on an erase count value. The erase count values for each block may be associated with a threshold value used to calculate a difference between a min and max threshold for usage, also see Lee paragraph [0105]).
Lee does not teach a memory device including a plurality of memory blocks allocated to a plurality of zones, the memory controller comprising: a plurality of cores configured to control the plurality of zones; a reset information controller configured to generate reset count values representing a number of a reset request input with respect to the plurality of zones, in response to the reset request input from a host.
However, Booth teaches a memory device including a plurality of memory blocks allocated to a plurality of zones, the memory controller comprising: a plurality of cores configured to control the plurality of zones; (Booth paragraph [0018], This disclosure is generally directed to systems and techniques for reducing the time expended in stepping through or “replaying” a log list at power-up of a data storage device. In various use cases, a data storage device controller or a processor of the controller may implement aspects of this disclosure to take advantage of multi-core processing to parallelize the log list replaying at power-up. For instance, a controller configured according to aspects of this disclosure may divide the L2P table into multiple logical “zones.” In turn, at power-up, multiple processors or processing cores of the controller may replay the log list for multiple logical zones in parallel. As storage capacity of data storage devices such as SSDs has been increasing, L2P table also increase in size. As the L2P size increases, the replay or “journaling” process for updating the L2P tables at power-up is also becoming increasingly time consuming and resource-intensive. The controller contains a plurality of cores which control the plurality of logical zones of memory, also see Booth paragraph [0045], According to various aspects of this disclosure, controller 8 may identify multiple zones within an L2P table without partitioning the L2P table into separate, standalone sub-tables. Thus, the L2P table zoning techniques of this disclosure enable controller 8 to zone an L2P table while maintaining the single-table identity of the L2P table. Additionally, controller 8 may associate each zone of the L2P table with its own separate log list. Controller 8 may group entries into a single zone based on the LBN components of the entries. Said another way, controller 8 may form the zones of the L2P table using the logical addresses of the various individual table entries. As such, the zones identified by controller 8 within an L2P table are also referred to herein as “logical zones” and the various zone-identification techniques are referred to herein as “logical zoning.").

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee with those of Booth. Booth teaches using a plurality of cores for controlling a plurality of zones as the specific memory structure/control method. The use of processing cores may allow for more efficient processing such as parallel processing, while the use of zones in memory may allow for reducing the amount of time required for various operations such as replaying a log/journal list in a data storage device (Booth paragraph [0018], This disclosure is generally directed to systems and techniques for reducing the time expended in stepping through or “replaying” a log list at power-up of a data storage device. In various use cases, a data storage device controller or a processor of the controller may implement aspects of this disclosure to take advantage of multi-core processing to parallelize the log list replaying at power-up. For instance, a controller configured according to aspects of this disclosure may divide the L2P table into multiple logical “zones.” In turn, at power-up, multiple processors or processing cores of the controller may replay the log list for multiple logical zones in parallel. As storage capacity of data storage devices such as SSDs has been increasing, L2P table also increase in size. As the L2P size increases, the replay or “journaling” process for updating the L2P tables at power-up is also becoming increasingly time consuming and resource-intensive).

Lee in view of Booth does not teach a reset information controller configured to generate reset count values representing a number of a reset request input with respect to the plurality of zones, in response to the reset request input from a host.
However, Moritomo teaches a reset information controller configured to generate reset count values representing a number of a reset request input with respect to the plurality of zones, in response to the reset request input from a host, (Moritomo paragraph [0122], In step S904, the PD communication control unit 102 adds 1 to a counter, provided internally, for counting the number of times the Hard Reset request command has been received. Then, in step S905, the PD communication control unit 102 obtains the current time at which the Hard Reset request command was received, using a timer (not shown). It is assumed that the counter, the time, and the like are held in memory, a register, or the like (not shown) within the PD communication control unit 102. Then, in step S906, the PD communication control unit 102 controls the power supply unit 103 to respond to the Hard Reset request command, and stops the supply of power by VBUS. A section of memory is allocated to store a value for the number of counted reset requests based on requests input, which can be input by a host/user, see Moritomo paragraph [0073], At T403, the power transmission apparatus 10 stops the supply of the VBUS power source after a predetermined amount of time has passed following the sending at T401. This is a timing corresponding to step S304 in FIG. 3. According to the USB-PD standard, the VBUS supply is stopped at 25 to 35 msec after the Hard Reset is sent. Additionally, as indicated by step S305 in FIG. 3, in the present embodiment, the user is notified that an error has occurred after the VBUS output is stopped, and that the VBUS conducting is stopped).

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee and Booth with those of Moritomo. Moritomo teaches storing a reset count value in a specific area of memory allocated for reset count storage. This provides an easily accessible and consistent region of memory wherein the reset count value can always be held and accessed/modified (such as when additional reset requests are input) improving the functioning of the memory system as a whole (Moritomo paragraph [0123-0124], In step S907, the PD communication control unit 102 determines whether or not the value (number) held by the counter has become greater than or equal to a predetermined value. In step S908, the PD communication control unit 102 determines whether or not a difference (a time interval) between the time at which the present Hard Reset request was received and the time at which the previous Hard Reset request was received is within a predetermined value. The PD communication control unit 102 moves the process to step S909 when the number of times the Hard Reset request command has been received reaches a predetermined value (Yes in step S907) or when the time interval of the Hard Reset request command received this time is within a predetermined value (No in step S908). Then, in step S909, the PD communication control unit 102 stands by for the power receiving apparatus 20 to be physically disconnected. In other words. VBUS is not started again while standing by for the disconnect).

Regarding claim 9, Lee in view of Booth in further view of Moritomo teaches The memory controller of claim 8, wherein each of the plurality of memory block groups is formed in a super block unit (Lee paragraph [0094], Also, the plurality of memory blocks included in the memory device 150 may be grouped into a plurality of super memory blocks, and command operations may be performed in the plurality of super memory blocks. Each of the super memory blocks may include a plurality of memory blocks, for example, memory blocks included in a first memory block group and a second memory block group. When the first memory block group is included in the first plane of a certain first memory die, the second memory block group may be included in the first plane of the first memory die, the second plane of the first memory die or the planes of a second memory die. Hereinbelow, detailed descriptions will be made through an example with reference to FIG. 7 for performing command operations, corresponding to the is plurality of commands received from the host 102, in the plurality of memory blocks included in the memory device 150, checking parameters for the respective memory blocks corresponding to performing the command operations and performing command operations and a swap operation in the memory blocks of the memory device 150 in consideration of the parameters. Memory blocks may be grouped together to form super memory block units).

Regarding claim 10, Lee in view of Booth in further view of Moritomo teaches The memory controller of claim 8, wherein the reset information controller includes: a reset count storage configured to store the reset count values; (Moritomo paragraph [0122], In step S904, the PD communication control unit 102 adds 1 to a counter, provided internally, for counting the number of times the Hard Reset request command has been received. Then, in step S905, the PD communication control unit 102 obtains the current time at which the Hard Reset request command was received, using a timer (not shown). It is assumed that the counter, the time, and the like are held in memory, a register, or the like (not shown) within the PD communication control unit 102. Then, in step S906, the PD communication control unit 102 controls the power supply unit 103 to respond to the Hard Reset request command, and stops the supply of power by VBUS. A section of memory is allocated to store a value for the number of counted reset requests based on requests input) and an erase count storage configured to store the erase count values (Lee paragraph [0098], In detail, when receiving erase commands from the host 102, the controller 130 performs erase operations corresponding to the erase commands received from the host 102, in the plurality of memory blocks included in the memory device 150, for example, a memory block 10, a memory block 11, a memory block 12, a memory block 13, a memory block 14, a memory block 15, a memory block 16, a memory block 17, a memory block 18, a memory block 19, a memory block 20 and a memory block 21. The controller 130 checks parameters for the respective memory blocks, corresponding to performing of the erase operations in the memory blocks. The controller 130 checks erase counts 704 of the respective memory blocks, as the parameters corresponding to performing of the erase operations in the memory blocks. The controller 130 records the erase counts 704 checked for the memory blocks, respectively, in a parameter table 700 by indexes 702 of the memory blocks. The parameter table 700 may be metadata for the memory device 150. Therefore, the parameter table 700 is stored in the memory 144 of the controller 130, e.g., the second buffer 520 included in the memory 144 of the controller 130. The parameter table 700 may also be stored in the memory device 150. The erase count value may be stored in a parameter table stored in the memory device).

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee and Booth with those of Moritomo. Moritomo teaches storing a reset count value in a specific area of memory allocated for reset count storage. This provides an easily accessible and consistent region of memory wherein the reset count value can always be held and accessed/modified (such as when additional reset requests are input) improving the functioning of the memory system as a whole (Moritomo paragraph [0123-0124], In step S907, the PD communication control unit 102 determines whether or not the value (number) held by the counter has become greater than or equal to a predetermined value. In step S908, the PD communication control unit 102 determines whether or not a difference (a time interval) between the time at which the present Hard Reset request was received and the time at which the previous Hard Reset request was received is within a predetermined value. The PD communication control unit 102 moves the process to step S909 when the number of times the Hard Reset request command has been received reaches a predetermined value (Yes in step S907) or when the time interval of the Hard Reset request command received this time is within a predetermined value (No in step S908). Then, in step S909, the PD communication control unit 102 stands by for the power receiving apparatus 20 to be physically disconnected. In other words. VBUS is not started again while standing by for the disconnect).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Moritomo.

Regarding claim 16, Booth teaches A storage device comprising: a memory device including a plurality of memory blocks allocated to a plurality of zones; and a memory controller including a plurality of cores controlling a plurality of zones, (Booth paragraph [0018], This disclosure is generally directed to systems and techniques for reducing the time expended in stepping through or “replaying” a log list at power-up of a data storage device. In various use cases, a data storage device controller or a processor of the controller may implement aspects of this disclosure to take advantage of multi-core processing to parallelize the log list replaying at power-up. For instance, a controller configured according to aspects of this disclosure may divide the L2P table into multiple logical “zones.” In turn, at power-up, multiple processors or processing cores of the controller may replay the log list for multiple logical zones in parallel. As storage capacity of data storage devices such as SSDs has been increasing, L2P table also increase in size. As the L2P size increases, the replay or “journaling” process for updating the L2P tables at power-up is also becoming increasingly time consuming and resource-intensive. The controller contains a plurality of cores which control the plurality of logical zones of memory, also see Booth paragraph [0045], According to various aspects of this disclosure, controller 8 may identify multiple zones within an L2P table without partitioning the L2P table into separate, standalone sub-tables. Thus, the L2P table zoning techniques of this disclosure enable controller 8 to zone an L2P table while maintaining the single-table identity of the L2P table. Additionally, controller 8 may associate each zone of the L2P table with its own separate log list. Controller 8 may group entries into a single zone based on the LBN components of the entries. Said another way, controller 8 may form the zones of the L2P table using the logical addresses of the various individual table entries. As such, the zones identified by controller 8 within an L2P table are also referred to herein as “logical zones” and the various zone-identification techniques are referred to herein as “logical zoning.") the memory controller changing zones controlled by the plurality of cores, (Booth paragraph [0004], In some examples, the disclosure describes a method. The method includes forming, by a processor, a table that includes two or more mappings, each mapping being associated with a respective logical address and a respective physical address of a data storage device, and identifying, by the processor, a plurality of logical zones including a first logical zone within the table and a second logical zone within the table, where each of the first logical zone and second logical zone includes one or more mappings of the table, and where the one or more mappings of the first logical zone are mutually exclusive with respect to the one or more mappings of the second logical zone. The method may further include forming, by the processor, a first log list associated with the first logical zone, the first log list indicating one or more mapping updates associated with the one or more mappings included in the first logical zone, and forming, by the processor, a second log list associated with the second logical zone, the second log list indicating one or more mapping updates associated with the one or more mappings included in the second logical zone. The method may also include replaying, by the processor, a portion of the first log list and a portion of the second log list concurrently to update the table. The zone may be changed by the memory controller (i.e., from a first to a second zone) based on the processor component forming various mappings, wherein the core is part of the processor, see Booth paragraph [0018], This disclosure is generally directed to systems and techniques for reducing the time expended in stepping through or “replaying” a log list at power-up of a data storage device. In various use cases, a data storage device controller or a processor of the controller may implement aspects of this disclosure to take advantage of multi-core processing to parallelize the log list replaying at power-up. For instance, a controller configured according to aspects of this disclosure may divide the L2P table into multiple logical “zones.” In turn, at power-up, multiple processors or processing cores of the controller may replay the log list for multiple logical zones in parallel. As storage capacity of data storage devices such as SSDs has been increasing, L2P table also increase in size. As the L2P size increases, the replay or “journaling” process for updating the L2P tables at power-up is also becoming increasingly time consuming and resource-intensive).
Booth does not teach changing zones controlled by the plurality of cores, based on reset count values of the plurality of zones.
However, Moritomo teaches changing zones controlled by the plurality of cores, based on reset count values of the plurality of zones (Morimoto paragraph [0013], According to a fifth aspect of the present invention, there is provided a non-transitory computer-readable storage medium storing a program which, when read and executed by a processor in an electric device including an interface having a first terminal for receiving power from an external device and a second terminal for communicating with the external device, causes the computer to execute the steps of a method comprising: communicating with the external device via the second terminal; and controlling a connection between the second terminal and a ground, and wherein in the communicating, in a case that a state of power received via the first terminal is a predetermined state, a reset request for stopping the supply of power is sent to the external device; and in the controlling, the connection between the second terminal and the ground is controlled from a connected state to a disconnected state. The mapping/usage of the memory can be altered based on reset count values of said memory, wherein a reset request count may necessitate a transition from an active to inactive state for any given memory region/section/zone, see Morimoto paragraph [0059], In step S303, the PD communication control unit 102 sends a Hard Reset command (reset command) according to the USB-PD standard to the (PD communication control unit 202 of the) power receiving apparatus 20, and moves the process to step S304. In step S304, the PD communication control unit 102 outputs an instruction signal to the power supply unit 103 so as to stop the VBUS output within a predetermined amount of time. According to the USB-PD standard, in the processing from steps S303 to S304, the stopping of the VBUS output may be started within 25 to 35 ms following the Hard Reset instruction. Also see Morimoto paragraph [0122], In step S904, the PD communication control unit 102 adds 1 to a counter, provided internally, for counting the number of times the Hard Reset request command has been received. Then, in step S905, the PD communication control unit 102 obtains the current time at which the Hard Reset request command was received, using a timer (not shown). It is assumed that the counter, the time, and the like are held in memory, a register, or the like (not shown) within the PD communication control unit 102. Then, in step S906, the PD communication control unit 102 controls the power supply unit 103 to respond to the Hard Reset request command, and stops the supply of power by VBUS).

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Booth with those of Moritomo. Morimoto teaches changing the usage of a given memory section/zone based on reset count values. As referenced in Morimoto, when a reset request/command is issued, the currently used memory may need to be disactive for a predetermined period of time as the reset occurs, resulting in the processor component functioning with a different portion of memory to maintain productivity, which will ultimately result in better outcomes for the user (Morimoto paragraph [0072-0073], At T402, the power transmission apparatus 10 sends a Hard Reset command for stopping the USB-PD connection to the power receiving apparatus 20. This is a timing corresponding to step S303 in FIG. 3. Reference sign 401 in FIG. 4 indicates the period in which this Hard Reset command is being sent. At T403, the power transmission apparatus 10 stops the supply of the VBUS power source after a predetermined amount of time has passed following the sending at T401. This is a timing corresponding to step S304 in FIG. 3. According to the USB-PD standard, the VBUS supply is stopped at 25 to 35 msec after the Hard Reset is sent. Additionally, as indicated by step S305 in FIG. 3, in the present embodiment, the user is notified that an error has occurred after the VBUS output is stopped, and that the VBUS conducting is stopped. Also see Morimoto paragraph [0078], According to the power transmission apparatus of the present embodiment, the resistance value of a pull-up resistance between the CC terminals and the power source is changed from a first resistance value to a second resistance value upon a request to send a hard reset being received from the power receiving apparatus. This makes it possible to suppress situations where the supply of power is resumed, an error occurs again on the receiving apparatus side, and a request to send a hard reset is received again. Accordingly, when the power transmission apparatus and the power receiving apparatus have deviated from a normal operating state, it is possible to maintain a safe stopped state, as well as suppress the occurrence of a situation where the state repeatedly deviates from a normal operating state).

Allowable Subject Matter
Claims 1-7 allowed.
Claims 11-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 has been indicated as allowable over the existing prior art and technological field, as well as corresponding dependent claims. The claim recites a system of memory with a memory controller containing a plurality of cores configured to control a plurality of zones. The controller uses a novel method of generating reset count values as a means to determine the control of the plurality of zones for each of the aforementioned cores. Specifically, a reset information controller generates reset count values which correspond with a number of reset requests which are input to the plurality of zones in response to a reset request input from a host. Further, these reset count values are configured to also be generated as reset count sum values which are obtained by the summing of the reset count values of a plurality of zones wherein each plurality is controlled by each of the plurality of cores. The novel aspect of the claim describes a wear level manager configured to control the plurality of cores such that a core, different from a first core that has a highest reset count sum value among all the plurality of cores, controls a portion of the plurality of zones controlled by the first core according to a determination on a difference value between the highest reset count sum value and a lowest reset count sum value from among the reset count sum values exceeding a threshold difference value. This application of reset count values and their usage as a means of determining the controlling of a corresponding plurality of zones for each of a given core is novel and not taught in the technological field. The objected to dependent claims recite similar feature regarding the reset count sum values and the analysis of the threshold difference between a least and highest sum count value. Therefore, claims 1-7 are indicated as allowable, while dependent claims 11-15 and 17-20 are indicated as objected to for containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136